Citation Nr: 1821136	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-19 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In June 2017, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran and her representative have asserted that the Veteran's service treatment records are incomplete and that military personnel files are also missing and that they are pertinent to the Veteran's claim for entitlement to service connection for a low back disability.  Specifically, the Veteran reports that she received treatment for her back problems at hospitals at the Chanute Air Force Base and Brooks Air Force Base during active military service.  The Veteran also reported that she was placed on waivers for her back injuries after she received treatment at these hospitals.  

A review of the record shows that these records have not been associated with the claims file nor has there been a formal finding of non-availability of these records.  As such, a remand is warranted to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification and authorization from the Veteran, obtain any outstanding VA and private medical records for the Veteran.

2.  The AOJ should contact the appropriate military unit in the United States Air Force wherein the Veteran served, and obtain the Veteran's official military personnel file (OMPF) and any outstanding service treatment records, if any, to include treatment records from the Chanute Air Force Base hospital and the Brooks Air Force Base hospital.  If the records are maintained at another location or under another agency's control, such as the National Personnel Records Center (NPRC) or National Archives Records Administration (NARA), attempts should be made to obtain them and if located, associated with the claims file.  If the records are not located, the attempts to locate those records should be documented in the file.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




